NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               CHRISTOPHER LEE SAUNDERS, Appellant.

                             No. 1 CA-CR 15-0416
                              FILED 6-14-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-001000-001
                 The Honorable Bruce R. Cohen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Craig W. Soland
Counsel for Appellee

Maricopa County Legal Defender's Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant
                          STATE v. SAUNDERS
                          Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Andrew W. Gould joined.


J O H N S E N, Judge:

¶1           Christopher Lee Saunders appeals his conviction of armed
robbery, a Class 2 felony. For the reasons that follow, we affirm his
conviction and resulting sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Saunders entered a sandwich shop and placed a plastic bag
and a hand-written note torn from a spiral notebook on the counter.1 The
note read, "I have a gun, put the money in the bag and step away, nobody
dies." Before the owner had a chance to read the note, however, Saunders
pulled out what appeared to be a gun, and the owner gave Saunders $200
from the cash register. Saunders left the restaurant on a white BMX bike
with black rims and black handlebars.

¶3            Responding officers interviewed the restaurant owner and
reviewed restaurant surveillance video footage. After identifying Saunders
as a suspect, officers obtained and executed a search warrant for his
apartment. Officers seized a black hand brace, a pair of men's dark
sunglasses, a backpack, a long-sleeved black shirt and a white and gray
BMX bicycle with black handlebars, all of which were consistent with the
surveillance footage. Officers also seized a small spiral-bound notebook
from inside the backpack; in the notebook was a page of paper from which
a fragment had been torn.

¶4            At trial, a forensic document examiner testified about paper-
matching and handwriting analyses he conducted on the stick-up note. The
document examiner opined that the fragment of a sheet of paper on which
the note was written had been ripped from the spiral-bound notebook
found in the backpack in Saunders's apartment. He also testified that there
were indications Saunders wrote the note but he could not conclusively


1      We view the trial evidence in the light most favorable to sustaining
the jury's verdict. State v. Nelson, 214 Ariz. 196, 196, ¶ 2 (App. 2007).


                                    2
                           STATE v. SAUNDERS
                           Decision of the Court

identify Saunders as the writer. A jury found Saunders guilty, and the
superior court sentenced him to 15.75 years' imprisonment and $200 in
restitution. Saunders timely appealed; we have jurisdiction pursuant to
Arizona Revised Statutes sections 12-120.21(A)(1) (2016), 13-4031 (2016) and
-4033(A)(1) (2016).2

                               DISCUSSION
A.     Legal Principles.

¶5           Saunders argues the superior court should not have admitted
the document examiner's testimony because his opinions did not comport
with the requirements of Arizona Rule of Evidence 702. That rule governs
admission of expert testimony, and states:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of
       an opinion or otherwise if:

       (a) the expert's scientific, technical, or other specialized
       knowledge will help the trier of fact to understand the
       evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and
       methods; and

       (d) the expert has reliably applied the principles and methods
       to the facts of the case.

¶6            We review the superior court's admission of expert testimony
for an abuse of discretion. State v. Salazar-Mercado, 234 Ariz. 590, 594, ¶ 13
(2014). The superior court judge serves as "gatekeeper," determining
whether the proposed expert testimony is relevant and admissible, but "it
is the province of the jury to determine the weight and credibility of the
testimony[.]" State ex rel. Montgomery v. Miller, 234 Ariz. 289, 298, ¶¶ 19-20
(App. 2014) (quoting Ariz. R. Evid. 702 cmt. to 2012 amendment). "We
review the interpretation of a court rule de novo." Salazar-Mercado, 234 Ariz.
at 592, ¶ 4.




2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                      3
                            STATE v. SAUNDERS
                            Decision of the Court

B.     Paper-Matching Analysis.

¶7             Saunders argues that, in violation of industry standards, the
paper-matching analysis was conducted after the note had been subjected
to other forensic testing. In support of his argument, Saunders points to
guidelines for the analysis of paper-matching issued by the American
Society for Testing and Materials ("ASTM"). That publication, titled
"Standard Guide for Physical Match of Paper Cuts, Tears, and Perforations
in Forensic Document Examinations," states: "The results of prior storage,
handling, testing, or chemical processing (for example, for latent prints) can
interfere with the examination of certain characteristics. Whenever
possible, document examinations should be conducted prior to any
chemical processing. Items should be handled appropriately to avoid
compromising subsequent examinations."            The document examiner
testified the note was slightly discolored when he examined it because it
had been already tested for latent fingerprints. Saunders argues that by
examining the note after it had been tested for prints, the document
examiner failed to follow the ASTM guidelines, thereby rendering the
testimony inadmissible under Rule 702(d).

¶8             Rule 702(d) requires the superior court to determine whether
an expert has reliably applied the applicable standards in formulating his
or her opinion. See State v. Bernstein, 237 Ariz. 226, 229, ¶ 13 (2015). But the
court is not required to exclude expert testimony based on any slight
variation from standards. "Rule 702 contemplates that expert testimony can
be 'shaky' yet admissible. . . . Errors in the application of a generally reliable
methodology, therefore, should not serve to exclude evidence unless they
are so serious as to render the results themselves unreliable." Id. at ¶¶ 14-
15.

¶9            Contrary to Saunders's argument, the ASTM guidelines
suggest but do not require that paper-matching testing be performed before
the evidence is subjected to any other analyses. Although the guidelines
caution that other testing may affect the paper-matching analysis, "not all
errors in the application of reliable principles or methods will warrant
exclusion." Id. at ¶ 14. More importantly, the examiner here testified that
the discoloration of the paper did not affect his analysis: "[A]s far as the tear
match examination, the previous latent print processing did not hinder that
exam whatsoever."

¶10          Saunders also argues that the paper-matching testimony
should have been excluded under Rule 702(a) because the testimony was
not helpful to the jury. Saunders contends that because the examiner


                                        4
                           STATE v. SAUNDERS
                           Decision of the Court

admitted that a lay person could have conducted the same analysis, the
testimony did nothing to aid the jury in understanding the evidence.
Contrary to Saunders's contention, however, the document examiner
explained that although a lay person could have put the two pieces of paper
together "like a jigsaw puzzle[,]" he also testified he used special equipment
and expertise in performing his analysis. The document examiner
explained that he used a high-magnification camera that allowed him to
look at the individual tears and match up the paper fibers. The examiner's
testimony involved specialized knowledge and aided the jury in
determining whether the note had come from the notebook recovered at
Saunders's apartment.

¶11           For these reasons, the superior court did not abuse its
discretion in admitting the paper-matching testimony.

C.     Handwriting Analysis.

¶12           Saunders further argues insufficient data supported the
document examiner's handwriting analysis as required by Rule 702(b). He
also argues the examiner's opinion was too vague to be helpful to the jury
as required by Rule 702(a).

¶13            The document examiner explained that in analyzing whether
the writing on the note belonged to Saunders, he used a nine-point scale,
ranging from one ("conclusive elimination") to nine ("conclusive
identification") with five ("inconclusive") in the middle. After comparing
the note to a sample of Saunders's handwriting, the document examiner
opined there were indications the two samples were written by the same
person, concluding the identification was a six on the nine-point scale. At
trial, the document examiner explained that the limited sample size and
overwriting of letters on the note were the most significant factors limiting
his ability to make a conclusive identification. Saunders argues that the
examiner's inconclusive opinion, undermined by the limited sample size
and overwriting, should not have been admitted because it was neither
helpful to the jury nor supported by sufficient data.

¶14            Notwithstanding Saunders's arguments, sufficient data
supported the document examiner's handwriting analysis. The examiner
testified, "[T]he amount of writing on the questioned note was limited but
there was still enough there to do an examination and a comparison
between the questioned note and the known writing I had of Mr. Saunders."
Although the examiner's final conclusion was less than conclusive, he was
able to point out similarities between the note and Saunders's writing



                                      5
                          STATE v. SAUNDERS
                          Decision of the Court

sample. As the court noted when it denied Saunders's motions to exclude
the testimony, "The concerns noted go greater to the weight of the evidence,
to be determined by the trier of fact, rather than to its admissibility."

¶15          Because the document examiner had sufficient data to
conduct the handwriting analysis and because the testimony aided the jury
in deciding whether Saunders had written the stick-up note, the superior
court did not abuse its discretion in admitting the testimony. As the
superior court found, Saunders's arguments concerning the certainty of the
examiner's conclusion went to the weight the jury could give to the
examiner's testimony, not to its admissibility.

                             CONCLUSION

¶16           For the foregoing reasons, we affirm Saunders's conviction
and sentence.




                                 :AA




                                       6